Citation Nr: 0116698	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.   

In the April 2000 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
heart condition, as secondary to the service-connected PTSD.  
There is no indication from the information of record that 
the appellant filed a Notice of Disagreement.  Accordingly, 
this issue is not before the Board for appellate 
consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In the instant case, the appellant underwent a VA PTSD 
examination in March 2000.  At that time, he was diagnosed 
with the following: (Axis I) (1) PTSD (2) dysthymia, (Axis 
III) (1) shoulder muscle injury, (2) status post myocardial 
infarction times two (3) congestive heart failure, (Axis IV) 
serious/multiple medical problems, and (Axis V) Global 
Assessment of Functioning (GAF) score of 50.  The examiner 
stated that the appellant experienced serious symptoms of 
depression and PTSD, and was impaired socially and 
occupationally.  The examiner further noted that it was 
difficult to assign a GAF score for the appellant as the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), designated "do not include impairment in 
functioning due to physical limitations."  According to the 
examiner, the appellant had serious heart disease which had 
affected his mood and his view of the future.  

In an April 2000 rating action, the RO granted the 
appellant's claim for service connection for PTSD and 
assigned a 50 percent disabling rating under Diagnostic Code 
9411, effective from December 30, 1999.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
contended that his PTSD symptoms had worsened since his last 
VA examination.  (T.2).  He testified that he had trouble 
sleeping through the night and that he would wake up due to 
nightmares.  (T.2,3).  The appellant indicated that he had 
problems with employment because he would get irritated with 
people, and that he had last worked in 1992.  (T.4,5).  
According to the appellant, he had contemplated suicide, but 
had never actually "put a gun to [his] head."  (T.5).  He 
reported that he had outbursts of anger and problems 
concentrating.  (T.6,7).  The appellant noted that he also 
had flashbacks, but that since he had started taking 
medication, his flashbacks were less often.  (T.7).  He 
stated that he had isolated himself from people, except for 
his wife, and that he did not like to leave his house.  
(T.11,12).  

The statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above and the appellant's testimony that his PTSD symptoms 
had worsened since his last VA examination, the Board is of 
the opinion that a VA examination, as specified in greater 
detail below, should be performed.

Accordingly, this case is REMANDED for the following: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non- VA health care providers who 
have treated him in recent year for PTSD.  
With any necessary authorization from the 
appellant, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured.  The RO should also 
inform the appellant of any records it has 
been unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.§  5103A(b)(2)).  

3.  Thereafter, the RO should arrange for 
a VA examination of the appellant by a 
psychiatrist to determine the extent of 
impairment from his PTSD.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations of the 
appellant's PTSD should be reported in 
detail.  The examiner should indicate 
with respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for evaluating mental 
disorders whether such symptom is a 
symptom of the appellant's PTSD.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the appellant's PTSD from those of any 
other diagnosed disorder.  The examiner 
should provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the appellant's 
PTSD, to include whether it is sufficient 
by itself to render him unemployable.  
The examiner should assign a GAF score 
consistent with DSM-IV and explain what 
the assigned code represents.  The claims 
file, including a copy of this REMAND, 
must be available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.     

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).     

5.  Thereafter, the RO should readjudicate 
the claim for entitlement to an evaluation 
in excess of 50 percent for PTSD.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




